
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.12



LEASE AMENDING AGREEMENT


THIS AGREEMENT is dated the 14th day of April, 2000

BETWEEN:


YCC LIMITED and
LONDON LIFE INSURANCE COMPANY
(collectively the "Landlord")


        OF THE FIRST PART

        - and -


LOYALTY MANAGEMENT GROUP CANADA INC.
(the "Tenant")


        OF THE SECOND PART


WHEREAS:


A.    By a lease dated the 28th day of May, 1997 (the "Lease"), the Landlord
leased to the Tenant, for and during a term (the "Term") of ten (10) years,
commencing on the 1st day of September, 1997 and expiring on the 31st day of
August, 2007, certain premises (the "Original Premises") having a Rentable Area
of approximately seventy-three thousand, five hundred and thirty-four (73,534)
square feet, as shown outlined in red on Schedules "B-1" and "B-2" attached to
the Lease, located on the 2nd and 3rd floors of the building (the "Building")
forming part of the development (the "Development") known as Yonge Corporate
Centre, with a municipal of 4110 Yonge Street, in the City of Toronto, in the
Province of Ontario;

B.    By an agreement dated as of the 19th day of June, 1997 (the "First
Amending Agreement"), made between the Landlord and the Tenant, the Lease was
amended, inter alia, to amend the Term so that it would commence on the 17th day
of September, 1997 and expire on the 18th day of September, 2007, on the terms
and conditions more particularly set out therein (the Lease and the Term, as
amended by the First Amending Agreement, are hereinafter referred to as the
"Lease" and the "Term");

C.    By an agreement dated the 15th day of January, 1996 (the "Second Lease
Amending Agreement"), made between the Landlord and the Tenant, the Landlord
leased to the Tenant additional premises on the 4th floor of the Building
comprising: (i) a Rentable Area of approximately eighteen thousand (18,000)
square feet (the "First Additional Premises"); and (ii) a Rentable Area of
approximately nineteen thousand, four hundred and seventeen (19,417) square feet
(the "Special Refusal Space"), and the Lease was amended on the terms and
conditions more particularly set out therein (the Lease, as amended by the
Second Lease Amending Agreement, is hereinafter referred to as the "Lease");

D.    The Original Premises, the First Additional Premises and the Special
Refusal Space are hereinafter collectively referred to as the "Premises";

E.    Pursuant to the provisions of Section 12.07 of the Lease, the Tenant has
exercised its right of first refusal to lease additional premises from the
Landlord effective on the 1st day of June, 2000 (the "Effective Date"); and

1

--------------------------------------------------------------------------------

F.    The Landlord and the Tenant have agreed to amend the Lease to give effect
to the foregoing, in accordance with and subject to the terms and conditions
hereinafter set forth.

        NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum
of Two Dollars ($2.00) now paid by each of the parties to the other (the receipt
and sufficiency of which is hereby acknowledged), and other mutual covenants and
agreements, the parties agree as follows:

1.The foregoing recitals are true in substance and in fact.

2.The Tenant shall lease, for and during a term commencing on the Effective Date
and expiring on the 16th day of September, 2007, additional premises (the
"Second Additional Premises") comprising a Rentable Area of approximately
fifteen thousand, one hundred and sixty-eight (15,168) square feet on the 5th
floor of the Building and shown outlined in red on Schedule "B-4" attached
hereto Except as otherwise indicated in this Agreement, the Premises and the
Second Additional Premises shall hereinafter be collectively referred to as the
"Premises". The parties confirm that, as of the Effective Date, the Premises
will have an aggregate Rentable Area of one hundred and twenty-six thousand, one
hundred and nineteen (126,119) square feet and will be comprised of: (a) the
Original Premises containing a Rentable Area of approximately seventy-three
thousand, five hundred and thirty-four (73,534) square feet located on the 2nd
and 3rd floors of the Building; (b) the First Additional Premises containing a
Rentable Area of approximately eighteen thousand (18,000) square feet located on
the 4th floor of the Building; (c) the Special Refusal Space containing a
Rentable Area of approximately nineteen thousand, four hundred and seventeen
(19,417) square feet located on the 4th floor of the Building: and (d) the
Second Additional Premises containing a Rentable Area of approximately fifteen
thousand, one hundred and sixty-eight (15,168) square feet located on the 5th
floor of the Building.

3.The Tenant shall occupy the Second Additional Premises from and after the
Effective Date on the same terms, covenants and conditions as are contained in
the Lease, except that:

(a)the Tenant shall pay Net Rent in respect of the Second Additional Premises as
follows:

(i)during the period from and including the 1st day of June, 2000 to and
including the 31st day of October, 2000, the sum of THREE HUNDRED AND NINETY
THOUSAND, FIVE HUNDRED AND SEVENTY-SIX DOLLARS ($390,576.00) per annum payable
in equal monthly instalments of THIRTY-TWO THOUSAND, FIVE HUNDRED AND
FORTY-EIGHT DOLLARS ($32,548.00) each in advance on the first day of each
calendar month during the aforesaid period, based upon an annual rate of
TWENTY-FIVE DOLLARS AND SEVENTY-FIVE CENTS ($25.75) per square foot of the
Rentable Area of the Second Additional Premises; and

(ii)during the period from and including the 1st day of November, 2000 to and
including the 16th day of September, 2007 the sum of THREE HUNDRED AND NINETY
THREE THOUSAND, SIX HUNDRED AND NINE DOLLARS AND SIXTY CENTS ($393,609.60) per
annum payable in equal monthly instalments of THIRTY-TWO THOUSAND AND EIGHT
HUNDRED DOLLARS AND EIGHTY CENTS($32,800.80) each in advance on the first day of
each calendar month during the aforesaid period, based upon an annual rate of
TWENTY-FIVE DOLLARS AND NINETY-FIVE CENTS ($25.95) per square foot of the
Rentable Area of the Second Additional Premises.

It is acknowledged and agreed that, commencing on the Effective Date, the Tenant
shall pay Additional Rent in respect of the Second Additional Premises in
accordance with the terms of the Lease:

(b)the Tenant shall accept the Second Additional Premises in base building
condition;

2

--------------------------------------------------------------------------------

(c)the Landlord has no responsibility or liability for making any renovations,
alterations, or improvements in or to the Second Additional Premises, except
that the Landlord will deliver the Second Additional Premises in base building
condition, which shall include the following:

(i)T-bar suspended ceiling: (ii)fluorescent light fixtures: (iii)acoustic
ceiling tiles: (iv)horizontal venetian blinds: (v)demising walls: and (vi)one
(1) entrance door with lock-set two (2) sets of keys:



(d)all further renovations, alterations or improvements in or to the Second
Additional Premises are the sole responsibility of the Tenant and shall be
undertaken and completed at the Tenant's expense and strictly in accordance with
the provisions of the Lease (the "Tenant's Work"). The labour union affiliations
of the Tenant's contractors, subcontractors and workers will be compatible with
those of persons working in the Development on behalf of the Landlord and will
otherwise be acceptable to the Landlord. The Tenant will be permitted to enter
the Second Additional Premises for a period commencing on the 1st day of April,
2000 and expiring on the 31st day of May, 2000 (the "Fixturing Period") in order
to perform Tenant's Work. During the Fixturing Period, the Tenant shall not be
obligated to pay any Net Rent and Additional Rent (including utilities) in
respect of the Second Additional Premises, but the Tenant shall otherwise be
bound by the terms and conditions of the Lease;

(e)with respect to the Second Additional Premises, the Landlord will pay to the
Tenant the sum equal to Twenty-Five Dollars ($25.00) per square foot (plus goods
and services tax thereon) of the Rentable Area of the Second Additional Premises
(the "Allowance").

During such time as the Tenant is carrying out Tenant's Work with respect to the
Second Additional Premises, the Landlord shall advance to the Tenant as progress
payments portions of the Allowance, in instalments of not less than Fifty
Thousand Dollars ($50,000.00) each, totalling not more than ninety percent (90%)
of the Allowance, to be payable within ten (10) business days following the date
of the Tenant's written request for such draw (and subject to all required
holdbacks under the Construction Lien Act (Ontario)) subject to receipt, review
and approval by the Landlord of each of the following:

(i)receipted invoices for all materials and services supplied in respect of the
Tenant's Work completed to the date of such draw request;

(ii)the Tenant satisfying the Landlord that the value of the construction
materials and the labour therefor is commensurate with the amounts invoiced;

(iii)the statement from the Tenant's contractor to the Landlord certifying the
value of the materials and services supplied in respect of the Tenant's Work
relating to the current progress draw; and

(iv)an invoice from the Tenant to the Landlord including the Tenant's goods and
services tax registration number. In lieu of receipted invoices for the
performance of the Tenant's Work, the Landlord may, at its option, accept
unreceipted invoices provided that the Tenant delivers to the Landlord, in
addition to such other requirements set forth in this Paragraph 3(e)(iv), a
statutory declaration by the Tenant's contractor that all subcontractors, their
employees and suppliers have been paid, as well as a direction to the Landlord
assigning payment to the Tenant's contractor and the Tenant jointly.

Provided the Tenant is not in default under the Lease, the final advance of the
Allowance will be paid to the Tenant after all of the following have occurred:

3

--------------------------------------------------------------------------------

(A)execution of this Agreement by both parties;

(B)commencement of the Tenant's business in the Second Additional Premises;

(C)the Effective Date;

(D)completion of the Tenant's Work in accordance with plans and specifications
provided by the Tenant to the Landlord and approved by the Landlord;

(E)delivery to the Landlord of evidence satisfactory to the Landlord that all
accounts relating to the Tenant's Work have been paid and that no liens have or
may be claimed with respect thereto; and

(F)delivery to the Landlord of a statutory declaration by an officer of the
Tenant confirming that there are no liens registered against the Second
Additional Premises or the Building in relation to the Tenant's Work.

The Landlord shall not be required to pay any amount in excess of the Allowance
for the total cost of the Tenant's Work with respect to the Second Additional
Premises. In the event the total cost of the Tenant's Work with respect to the
Second Additional Premises is less than the Allowance, the Landlord shall credit
the Tenant with such difference against the next Rent due under the Lease.

The payment by the Landlord of the Allowance is subject to compliance by all
parties with the provisions of any construction lien or other relevant
legislation in force in the Province of Ontario and is subject to any holdbacks
specified under any such legislation; and

(f)the lease is amended as set out in Paragraph 4 below.



4.The Lease is amended as of the Effective Date as follows:

(a)The first sentence of Section 12.09 is deleted and replaced with the
following:

"From the 1st day of June, 2000 and thereafter during the Term, the Tenant will
be entitled to use eighteen (18) unreserved indoor parking permits for the
parking facility provided for the Building within the Development"; and

(b)Schedule "B-4" attached hereto is deemed appended to the Lease.



5.The parties confirm that in all other respects, the terms, covenants and
conditions of the Lease remain unchanged and in full force and effect except as
modified by this Agreement. All capitalized words used in this Agreement have
the same meaning as they have in the Lease, unless a contrary intention is
expressed herein.

6.This Agreement shall enure to the benefit of and be binding upon the parties
hereto, the successors and assigns of the Landlord and the permitted successors
and permitted assigns of the Tenant.

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF the parties hereto have signed and sealed this
Agreement.

  YCC LIMITED   (Landlord)
 
/s/  E. WILLIAMSON      

--------------------------------------------------------------------------------

Name:
Title:
 
/s/  ILLEGIBLE      

--------------------------------------------------------------------------------

Name:
Title:
 
I/We have authority to bind the corporation.
 
LONDON LIFE INSURANCE COMPANY   (Landlord)
 
/s/  MICHAEL SNELL      

--------------------------------------------------------------------------------

Name: Michael Snell
Title: Regional Director
 
/s/  PHILIP D. GUNN      

--------------------------------------------------------------------------------

Name: Philip D. Gunn
Title: Asset Manager
 
I/We have authority to bind the corporation.
 
LOYALTY MANAGEMENT GROUP CANADA INC.   (Tenant)
 
/s/  TODD MARCH      

--------------------------------------------------------------------------------

Name: Todd March
Title: VP Finance & Planning
 
   

--------------------------------------------------------------------------------

Name:
Title:
 
I/We have authority to bind the corporation.

5

--------------------------------------------------------------------------------


SCHEDULE "B-4"

FLOOR PLAN OF THE SECOND ADDITIONAL PREMISES


6

--------------------------------------------------------------------------------





LEASE AMENDING AGREEMENT


THIS AGREEMENT is dated the 17th day of January, 2001

BETWEEN:

YCC LIMITED
and
LONDON LIFE INSURANCE COMPANY
(hereinafter called the "Landlord")

OF THE FIRST PART

—and–

LOYALTY MANAGEMENT GROUP CANADA INC.
(hereinafter called the "Tenant")

OF THE SECOND PART

WHEREAS:

A.    By a lease dated the 28th day of May, 1997, (the "Lease"), the Landlord
leased to the Tenant for and during a term of Ten (10) years, commencing on the
1st day of September, 1997 and expiring on the 31st day of August, 2007 certain
premises, (the "Premises"), comprising a Rentable Area of approximately
Seventy-Three Thousand Five Hundred and Thirty-Four (73,534) square feet located
on the 2nd and 3rd floors shown outlined in red on the plan attached to the
Lease as Schedules "B-1" and "B-2", located at 4110 Yonge Street, (the
"Building"), in the City of Toronto, in the Province of Ontario.

B.    By an agreement dated the 19th day of June, 1997 (the "First Amending
Agreement"), made between the Landlord and the Tenant, the Lease was amended so
that the term of the Lease (the "Term") would commence on the 17th day of
September, 1997 and expire on the 16th day of September, 2007, and to further
amend the Lease in accordance with terms and conditions more particularly set
out therein.

C.    By and agreement dated the 15th day of January, 1998 (the "Second Lease
Amending Agreement"), the Landlord leased to the Tenant additional premises on
the 4th floor of the building comprising: (i) a Rentable Area of approximately
18,000 square feet (the "First Additional Premises"); and (ii) a Rentable Area
of approximately 19,417 square feet (the "Special Refusal Space"), and to
further amend the Lease in accordance with terms and conditions more
particularly set out therein.

D.    By an agreement dated the 14th day of April, 2000, the Tenant exercised
its right of first refusal pursuant to Section 12.07 of the Lease and the
Landlord leased to the Tenant additional premises comprising a Rentable Area of
approximately 15,168 square feet on the 5th floor of the Building (the "Second
Additional Premises") and to further amend the Lease in accordance with terms
and conditions more particularly set out therein.

E.    The Landlord and the Tenant have agreed to add further additional space to
the Premises and to further amend the Lease in accordance with the terms and
conditions hereinafter set forth.

        NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the sum
of Two Dollars ($2.00) now paid by each of the Parties to the other (the receipt
and sufficiency whereof is hereby acknowledged), and other mutual covenants and
agreements, the Parties do hereby agree as follows:

1.    The Parties hereby acknowledge, confirm and agree that the foregoing
recitals are true in substance and in fact.

1

--------------------------------------------------------------------------------


2.    The Lease is amended as of the 1st day of February, 2001, (the "Effective
Date"), as follows:

(a)Section 1.01 (Grant and Premises) is amended by adding thereto the following:

"In consideration of the performance by the Tenant of its obligations under this
Lease, the Landlord leases additional premises (the "Third Additional Premises")
to the Tenant on an "as is" basis for a term (the "Term of the Third Additional
Premises") commencing on February 1, 2001 and ending at midnight September 16,
2007. The Third Additional Premises are located on the 5th floor of the Building
and are shown crosshatched on the floor plan attached hereto as Schedule "B-5".
The aggregate Rentable Area of the Third Additional Premises is approximately
Eleven Thousand Two Hundred and Ninety-Two (11,292) square feet. The Tenant
shall have the use of the partitioning, carpeting and window covering existing
in the Third Additional Premises as at February 1, 2001."

(b)Section 1.04 (Use and Conduct of Business) is amended by adding thereto the
following:

"The Third Additional Premises shall be used solely for general office
purposes."

(c)Section 2.02 (Net Rent) of the Lease is hereby amended by adding thereto the
following:

"Commencing February 1, 2001, the Tenant shall pay as Net Rent with respect to
the Third Additional Premises:

(i)for the period from and including the 1st day of February, 2001 to and
including the 31st day of January, 2002, TWO HUNDRED AND FIFTY-NINE THOUSAND
SEVEN HUNDRED AND SIXTEEN DOLLARS ($259,716.00) per annum, payable in equal
monthly instalments of TWENTY-ONE THOUSAND SIX HUNDRED AND FORTY-THREE DOLLARS
($21,643.00) each in advance on the first day of each calendar month of such
period during the Term of the Third Additional Premises. The Net Rent for such
period is based on an annual rate of TWENTY-THREE DOLLARS ($23.00) per square
foot of the Rentable Area of the Third Additional Premises. As soon as
reasonably possible after completion of the construction of the Third Additional
Premises, the Landlord shall provide a certificate of measurement from the
architect verifying the Net Rentable Area of the Third Additional Premises and
shall calculate the Rentable Area of the Third Additional Premises in accordance
with the Standard Method for Measuring Floor Area in Office Buildings, as per
ANSI Z65-1-1980 as established by the Building Owners and managers Association
International and Rent shall be adjusted accordingly.

(ii)for the period from and including the 1st day of February, 2002 to and
including the 31st day January, 2003. TWO HUNDRED AND NINETY THOUSAND SEVEN
HUNDRED AND SIXTY-NINE DOLLARS ($290,769.00) per annum, payable in equal monthly
instalments of TWENTY-FOUR THOUSAND TWO HUNDRED AND THIRTY DOLLARS AND
SEVENTY-FIVE CENTS ($24,230.75) each in advance on the first day of each
calendar month of such period during the Term of the Third Additional Premises.
The Net Rent for such period is based on an annual rate of TWENTY-FIVE DOLLARS
AND SEVENTY-FIVE CENTS ($25.75) per square foot of the Rentable Area of the
Third Additional Premises.

(iii)for the period from and including the 1st day of February, 2003 to and
including the 31st day of January, 2005, THREE HUNDRED AND TWO THOUSAND AND
SIXTY-ONE DOLLARS ($302,061.00) per annum, payable in equal monthly instalments
of TWENTY-FIVE THOUSAND ONE HUNDRED AND SEVENTY-ONE DOLLARS AND SEVENTY-FIVE
CENTS ($25,171.75) each in advance on the first day of each calendar month of
such period during the Term of the Third Additional Premises. The

2

--------------------------------------------------------------------------------

Net Rent for such period is based on an annual rate of TWENTY-SIX DOLLARS AND
SEVENTY-FIVE CENTS ($26.75) per square foot of the Rentable Area of the Third
Additional Premises.

(iv)for the period from and including the 1st day of February, 2005 to and
including the 16th day of September, 2007, THREE HUNDRED AND FOUR THOUSAND EIGHT
HUNDRED AND EIGHTY-FOUR DOLLARS ($304,884.00) per annum, payable in equal
monthly instalments of TWENTY-FIVE THOUSAND FOUR HUNDRED AND SEVEN DOLLARS
($25,407.00) each in advance on the first day of each calendar month of such
period during the Term of the Third Additional Premises. The Net Rent is based
on an annual rate of TWENTY-SEVEN DOLLARS ($27.00) per square foot of the
Rentable Area of the Third Additional Premises."



(d)Section 2.03 (Payment of Operating Costs) of the Lease is hereby amended by
adding thereto the following:

"Notwithstanding the foregoing, the Tenant shall commence payment to Landlord
the Tenant's Proportionate Share of Operating Costs with respect to the Third
Additional Premises on February 1, 2001."

(e)Section 2.04(c) and Section 2.04(d) (Payment of Taxes) of the Lease are
amended by adding thereto the following:

"Notwithstanding the foregoing, the Tenant shall commence payment to the
Landlord its Proportionate Share of Taxes with respect to the Third Additional
Premises on "February 1, 2001."

(f)Section 2.08 (Utilities) of the Lease is hereby amended by adding thereto the
following:

"Notwithstanding the foregoing, the Tenant shall commence payment to the
Landlord the charges and costs under Section 2.08 with respect to the Third
Additional Premises on February 1, 2001."

(g)Section 12.09 is amended by deleting the first sentence and replacing it with
the following:

Provided the Third Additional Premises remain a part of the Premises, from the
1st day of February, 2001, and thereafter during the Term of the Third
Additional Premises, the Tenant will be entitled to use twenty-two
(22) unreserved indoor parking permits for the parking facility provided for the
Building within the Development."

(h)Section 12.01 (Leasehold Improvement Allowance), Section 12.02 (Landlord's
Work), Section 12.03 (Tenant's Work), Section 12.04 (Early Access and
Occupancy), Section 12.05 (Termination Right), Section 12.06 (Renewal Options),
and Section 12.10 (Irrevocable Letter of Credit) are amended by adding thereto
the following:

"Notwithstanding the foregoing, the Landlord and Tenant covenant and agree that
the provisions of this Section shall not apply to the Third Additional
Premises."

(i)Section 12.11 (Tenant's Work—Third Additional Premises) is added to the Lease
as follows:

"Section 12.11 Tenant's Work—Third Additional Premises

The Tenant will submit four sets of detailed working drawings to the Landlord
for any work which the Tenant is required or proposes to do in the Third
Additional Premises. All Tenant's work will be performed at the Tenant's expense
in a good and workmanlike manner and in accordance with the leasehold
improvements manual, by contractors, sub-contractors and workers engaged by the
Tenant but approved by the Landlord. All labour union affiliations will be
compatible with those of persons working in the Building on behalf of the
Landlord

3

--------------------------------------------------------------------------------




and will otherwise be acceptable to the Landlord. The Tenant's working drawings,
contractors, sub-contractors and workers will be subject to the Landlord's
approval. The Landlord will not unreasonably deny or delay its approvals.

The Tenant will pay the Landlord a fee equal to the lesser of: (i) 5% of the
cost of the Leasehold improvements; or (ii) $0.80 per square foot of the Net
Rentable Area of the Third Additional Premises to cover the cost of the
Landlord's supervision and overhead during construction of Leasehold
improvements."

(j)Schedule "B-5", attached hereto and forming a part of this Lease Amending
Agreement, is added to the Lease.

3.    Except as otherwise provided herein, all references in the Lease to the
"Premises" shall be deemed to include the First Additional Premises, the Second
Additional Premises and the Third Additional Premises.

4.    The Parties confirm that in all other respects, the terms, covenants and
conditions of the Lease remain unchanged and in full force and effect, except as
modified by this Agreement. It is understood and agreed that all terms and
expressions when used in this Agreement, unless a contrary intention is
expressed herein, have the same meaning as they have in the Lease.

5.    This Agreement shall enure to the benefit of and be binding upon the
Parties hereto, the successors and assigns of the Landlord and the permitted
successors and permitted assigns of the Tenant.

        IN WITNESS WHEREOF the Parties hereto have duly executed this Agreement
as of the day and year first above written, by affixing their respective
corporate seals under the hands of their proper

4

--------------------------------------------------------------------------------


signing officers duly authorized in that behalf or by setting their respective
hands and seals in their personal capacity, as the case may be.

    YCC LIMITED     (Landlord)
 
 
Per:
/s/  MICHELLE CARRIE    
Legal Counsel

--------------------------------------------------------------------------------

    Authorized Signature
 
 
Per:
/s/  ILLEGIBLE      

--------------------------------------------------------------------------------

    Authorized Signature
 
 
LONDON LIFE INSURANCE COMPANY     (Landlord)
 
 
Per:
/s/  PHILIP D. GUNN    
Asset Manager

--------------------------------------------------------------------------------

    Authorized Signature
 
 
Per:
/s/  MICHAEL SNELL    
Regional Director

--------------------------------------------------------------------------------

    Authorized Signature
 
 
LOYALTY MANAGEMENT GROUP CANADA INC.     (Tenant)
 
 
Per:
/s/  TODD MARCH    
VP Finance & Planning

--------------------------------------------------------------------------------

    Authorized Signature
 
 
Per:


--------------------------------------------------------------------------------

    Authorized Signature
 
 
I/We have authority to bind the corporation.

5

--------------------------------------------------------------------------------


SCHEDULE "B-5"

[FLOOR PLAN]


6

--------------------------------------------------------------------------------





LEASE AMENDING AGREEMENT


THIS AGREEMENT is dated the 12th day of June, 2002

BETWEEN:

YCC LIMITED
and
LONDON LIFE INSURANCE COMPANY
(the "Landlord")

        OF THE FIRST PART

        –and–

LOYALTY MANAGEMENT GROUP CANADA INC.
(the "Tenant")

        OF THE SECOND PART

WHEREAS:

A.    By a lease dated the 28th day of May, 1997, (the "Lease"), the Landlord
leased to the Tenant for and during a term of Ten (10) years commencing on the
1st day of September, 1997 and expiring on the 31st day of August, 2007 certain
premises, (the "Premises"), comprising a Rentable Area of approximately
Seventy-Three Thousand Five Hundred and Thirty-Four (73,534) square feet located
on the 2nd and 3rd floors shown outlined in red on the plan attached to the
lease as Schedules "B-1" and "B-2", located at 4110 Yonge Street, (the
"Building"), in the City of Toronto, in the Province of Ontario.

B.    By an agreement dated the 19th day of June, 1997 (the "first Amending
Agreement"), made between the Landlord and the Tenant, the Lease was amended so
that the term of the Lease (the "Term") would commence on the 17th day of
September, 1997 and expire on the 16th day of September, 2007, and to further
amend the lease in accordance with terms and conditions more particularly set
out therein.

C.    By an agreement dated the 15th day of January, 1998 (the "Second Lease
Amending Agreement"), the Landlord leased to the Tenant additional premises on
the 4th floor of the Building comprising: (i) a Rentable Area of approximately
18,000 square feet (the "First Additional Premises"); and (ii) a Rentable Area
of approximately 19,417 square feet (the "Special Refusal Space"), and to
further amend the Lease in accordance with terms and conditions more
particularly set out therein.

D.    By an agreement dated the 14th day of April, 2000, the tenant exercised
its right of first refusal pursuant to Section 12.07 of the Lease and the
Landlord leased to the tenant additional premises comprising a Rentable Area of
approximately 15,168 square feet on the 5th floor of the Building (the "Second
Additional Premises") and to further amend the Lease in accordance with terms
and conditions more particularly set out therein.

E.    By an agreement dated the 17th day of January, 2001, the Landlord and the
Tenant agreed to add Eleven Thousand Two Hundred and Ninety-Two (11,292) square
feet to the Premises on the 5th floor for a period from and including
February 1, 2001 to and including September 16, 2007 and to further amend the
Lease in accordance with the terms and conditions set out therein.

F.    The Landlord and the Tenant have agreed to add further additional space to
the Premises and to further amend the Lease in accordance with the terms and
conditions hereinafter set forth.

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the sum of Two
Dollars ($2.00) now paid by each of the Parties to the other (the receipt and
sufficiency whereof is

1

--------------------------------------------------------------------------------


hereby acknowledged), and other mutual covenants and agreements, the Parties do
hereby agree as follows:

        1.    The Parties hereby acknowledge, confirm and agree that the
foregoing recitals are true in substance and in fact.

        2.    The Lease is amended as of the 12th day of June, 2002, (the
"Effective Date"), as follows:

Schedule "F" Diesel Generator attached hereto and forming a part of this Lease
Amending Agreement is added to the Lease.

        3.    The Parties confirm that in all other respects, the terms,
covenants and conditions of the Lease remain unchanged and in full force and
effect, except as modified by this Agreement. It is understood and agreed that
all terms and expressions when used in this agreement, unless a contrary
intention is expressed herein, have the same meaning as they have in the Lease.

        4.    This Agreement shall enure to the benefit of and be binding upon
the Parties hereto, the successors and assigns of the Landlord and the permitted
successors and permitted assigns of the Tenant.

        5.    The Tenant covenants and agrees to pay to the Landlord a fee for
the preparation of this Agreement. Such fee shall be paid to the Landlord at the
time the Tenant executes this Agreement.

2

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF the Parties hereto have duly executed this Agreement
as of the day and year first above written.

    )   YCC LIMITED       )  

--------------------------------------------------------------------------------

(Landlord)       )           )         )   Per: /s/ Michelle Carrie
Legal Counsel       )  

--------------------------------------------------------------------------------

Authorized Signature       )         )   Per: /s/ (Illegible)       )  

--------------------------------------------------------------------------------

Authorized Signature       )           )   I/We have authority to bind the
corporation.       )           )         )   LONDON LIFE INSURANCE COMPANY

--------------------------------------------------------------------------------

      )   Per: /s/ Paul Collison       )   Asset Manager       )  

--------------------------------------------------------------------------------

Authorized Signature       )         )   Per: /s/ Mervin McCoubrey
VP, Office Asset Management & Development       )  

--------------------------------------------------------------------------------

Authorized Signature       )           )   I/We have authority to bind the
corporation.       )           )         )   LOYALTY MANAGEMENT GROUP CANADA
INC.       )  

--------------------------------------------------------------------------------

(Tenant)       )   Per: /s/ Gord Macdonald
Vice President, Human Resource       )  

--------------------------------------------------------------------------------

      )   Per: /s/ Elizabeth Morgan
Vice President, Finance       )  

--------------------------------------------------------------------------------

Authorized Signature       )           )   I/We have authority to bind the
corporation.

3

--------------------------------------------------------------------------------


SCHEDULE "F" DIESEL GENERATOR


1.Prerequisites—The Tenant's rights set out in this Schedule "F" (the "License")
are subject to the following conditions:

(a)the Tenant must continue to be LOYALTY MANAGEMENT GROUP CANADA INC., and
there must not be any assignment, subletting, parting with or sharing of
possession of control nor any corporate change of control in the Tenant;

(b)the Tenant must not be in default under this Lease;

(c)the Tenant must be in occupation of substantially the whole of the Premises
and must use the Premises solely for the purposes stipulated in this Lease;

(d)the Tenant must not be in default under this Lease;

(e)the Tenant must pay the fees and perform the obligations stipulated in this
Schedule; and

(f)the Lease must remain in full force and effect.



2.Diesel Equipment—The equipment listed below are referred to in this Schedule
as "Diesel Equipment":

(1)one 500 KW diesel generator located on the P-2 level of the parking facility
located in the building (the "Generator Building") known municipally as 4100
Yonge Street, North York, Ontario;

(2)one fuel tank

(3)feeder cables to the Tenant's computer rooms located in the portions of the
Premises on the second and fifth floors of the Building through automatic
transfer switches.



3.Requirements and Conditions—The Tenant may maintain and operate the Diesel
Equipment subject to strict adherence by the Tenant to the requirements and
conditions stipulated in this Schedule. The requirements and conditions are as
follows:

(a)Location—The size, configuration, and location of the area or areas in which
the Diesel Equipment is situated (the "Licensed Areas") as at the first day of
the Diesel Equipment Term is shown on page 9 of this Agreement. The Licensed
Areas are, at the Landlord's option, subject to reconfiguration and relocation
from time to time at the Tenant's expense on prior reasonable notice in writing
from the Landlord and are subject to the Landlord's approval. The Landlord will
not exercise this right to reconfigure or relocate the areas in which the Diesel
Equipment is situated except on bona fide basis, and in circumstances where:

(i)it is necessary or advisable in conjunction with alterations that are made or
to be made in connection with the Generator Building, the said lands on which
the Generator Building is located, or the common areas;

(ii)where the Diesel Equipment or components of the Diesel Equipment have become
surplus;

(iii)where operating efficiencies, cost savings, or other enhancements in
respect of the Generator Building, any complex of which the Generator Building
forms a part, the lands on which the Generator Building is located, the common
areas or components of the Generator Building require it; or

(iv)where the operation of the Diesel Equipment of any components of them
interfere with the use, or operation of other parts of the Generator Building,
other equipment (regardless of its nature) within the Generator Building or in
any nearby buildings or

4

--------------------------------------------------------------------------------

properties or with other users or occupants of the Generator Building, or the
lands on which the Generator Building is located.

(b)Term—The term ("Diesel Equipment Term") during which the Tenant is entitled
to keep the Diesel Equipment and use them within the Licensed Areas commences on
the earlier of: (a) November 1, 2002; and (b) the date the Diesel Equipment has
been installed in the Licensed Areas and is coterminous with the Term of the
Lease. Notwithstanding the foregoing, the Landlord may terminate this License on
thirty (30) days' notice in any of the following circumstances where the
Landlord determines on a bona fide basis, that it is no longer feasible to
continue to permit the Diesel Equipment to be used by the Tenant, and that it is
not feasible to relocate or reconfigure them:

(i)the Generator Building or common areas are damaged substantially;

(ii)the Generator Building or the lands on which the Generator Building is
located, are expropriated or a material portion of them is expropriated;

(iii)the Landlord intends to redevelop, alter, expand, or to demolish the
Generator Building, improvements on the lands on which the Generator Building is
located, or material portions of them; or

(iv)the Landlord exercises its right under this Lease to relocate the Premises.



(c)Plans and Specifications—No Diesel Equipment shall be installed until
detailed plans, specifications and working drawings prepared in accordance with
the best engineering standards have been prepared by the Tenant and reviewed (at
the Tenant's expense) by the Landlord or the Landlord's consultants and approved
in writing. The Landlord in reviewing and approving the plans, specifications
and working drawings for the Diesel Equipment will be entitled to take into
consideration the aesthetics of the Generator Building, and any safety,
operating, environmental, and other factors which it considers reasonable. The
Tenant will be required to provide to the Landlord within thirty (30) days after
installation of the Diesel Equipment, detailed as-built drawings prepared by a
professional, qualified engineer, confirming installation in accordance with the
approved plans, specifications and working drawings. No alteration of any
component of any Diesel Equipment will be permitted without the Landlord's prior
written consent. All costs and expenses incurred by the Landlord in reviewing
plans and specifications in connection with any alterations will also be paid by
the Tenant. An administration fee of fifteen percent (15%) will be added to all
amounts payable by the Tenant under this clause.

(d)Standards of Construction—The Tenant represents that all new construction
will be completed in a good and workmanlike manner, in accordance with all
governmental requirements, and in full compliance with all requirements and
conditions pertaining to building permits, environmental permits (if required),
user permits and operating permits. All work and all design and operation will
be consistent with the requirements of all occupational health and safety
legislation, safety codes, and environmental related requirements and
regulations. Before commencing any work in connection with the Diesel Equipment,
the Tenant will be required to provide particulars to the Landlord concerning
all proposed contractors and subcontractors and no contractor or subcontractor
to which the Landlord objects will be permitted to do any part of the work. The
Tenant will ensure that no construction lien, or other lien relating to any part
of the work involved in installation, maintenance or repair of the Diesel
Equipment will remain outstanding longer than five (5) days after the Landlord
gives written notice to the Tenant requiring removal of the claim, notice of
claim, or registration.

5

--------------------------------------------------------------------------------

Each component of the Diesel Equipment will be labeled clearly in accordance
with the Landlord's requirements in that regard.

All work will be completed in accordance with any reasonable directions of
requirements imposed by the Landlord or the Landlord's manager and, should the
Landlord require it, any work affecting the Generator Building's basic systems,
structure, aesthetics, exterior, or roof will be completed under the supervision
of a representative of the Landlord or, at the Landlord's option by contractor
designated by the Landlord. The Tenant will pay any costs of supervision which
the Landlord incurs in this regard.

(e)Removal, Restoration and Acquisition Rights—Notwithstanding the provisions of
Section 5.05(c) of the Lease, the Landlord may require the Tenant to remove all
or any component of the Diesel Equipment in accordance with all applicable laws,
by-laws and codes, and guidelines of the Ministry of the Environment and all
other governmental authorities having jurisdiction at the expiry or earlier
termination of this Lease or upon termination of the Tenant's rights under this
Schedule and, the Tenant will complete the removal, and will restore all damage
to the Generator Building and the lands on which the Generator Building is
located, within a time frame specified by the Landlord (which will be
reasonable), all at the Tenant's cost. Alternatively, where the Tenant's right
to continue to use the Diesel Equipment has been terminated, the Landlord may
require that components of the Diesel Equipment, or any portions that are not
easily removable or that may be useful to the Landlord be left in place and that
title be transferred to the Landlord (without payment of any compensation) free
and clear of all encumbrances. The Tenant shall remain liable for any injury,
damage or leakage caused by or emanating from the Diesel Equipment which is not
discovered until after such Diesel Equipment is removed and the Term of the
Lease has expired or has been terminated.

(f)Third Party Providers—Should the Tenant require dark fiber, cable, conduit,
or other facilities or components to be installed in conjunction with the Diesel
Equipment by any third party, or made available to the Tenant by a third party,
the third party will be required to enter into a form of agreement satisfactory
to the Landlord dealing with the installation, operation and use of the
improvements or facilities to be installed by that third party. No component of
the Diesel Equipment may be owned, encumbered, or otherwise charged or liened in
favour of any third party whether by means of Personal Property Security,
mortgage, charge, or a claim of ownership under the Personal Property Security
Act or otherwise.

(g)Use—The Diesel Equipment may be used solely to provide or facilitate the
provision of electricity to the Premises and may not be used to provide
electricity to any third party in the Generator Building or on the lands on
which the Generator Building is located or elsewhere. The benefit of the License
under this Schedule is not transferable by the Tenant in whole or in part.

(h)Standards of Operation—All aspects of the use and operation of the Diesel
Equipment will be strictly in accordance with all applicable governmental
requirements and regulations. In particular, without limiting the general nature
of this requirement, the Tenant will (i) ensure that the guidelines, laws,
by-laws and codes set out by the Ministry of the Environment and guidelines or
laws of all other governmental authorities having jurisdiction are fully
compiled with, will provide to the Landlord whatever evidence the Landlord
reasonably requests from time to time. The Tenant will also ensure that there is
no interference by the Diesel Equipment with the operation of any equipment or
facilities in the Generator Building or any other building on the lands on which
the Generator Building is located and, should the Landlord believe that this
requirement is not being complied with the Tenant will be required to provide
whatever evidence, the Landlord may reasonably require to confirm compliance by

6

--------------------------------------------------------------------------------

the Tenant. If the Tenant fails to ensure that this interference does not occur,
the Landlord may require the immediate removal of the Diesel Equipment or those
parts of the Diesel Equipment that the Landlord determines are responsible for
the interference. The Tenant will not alter any part of the Diesel Equipment or
the manner in which any part of the Diesel Equipment is used without the
Landlord's consent. The Tenant will not use any of the Diesel Equipment for any
purpose other than as specified above.

(i)Acknowledgments, Representations and Warranties—The Tenant acknowledges that
it has received no representation or warranty from the Landlord in connection
with any aspect of the Generator Building or the lands on which the Generator
Building is located, in relation to the Diesel Equipment, that the Tenant has
satisfied itself concerning all aspects of the Generator Building and the lands
on which the Generator Building is located, all site conditions, and all other
information pertinent to the installation, use and operation of the Diesel
Equipment. No review, or approval of any plans, specifications or drawings or
other information submitted to the Landlord by the Tenant will be considered as
a representation, acknowledgment, confirmation, or inference that the Landlord
has assumed any responsibility or acknowledged any responsibility in connection
with any aspect of the Diesel Equipment, its design, installation, use or
operation, or as a waiver of the Landlord's rights under this Schedule.

The Tenant represents and warrants to the Landlord and acknowledges that the
Landlord relies upon this representation and warranty in permitting the
installation and use of the Diesel Equipment, that no catastrophe, interruption,
disruption, or damage to any or all of the Diesel Equipment will have the effect
of disrupting business activities of third parties located in or outside of the
Generator Building, and that the Landlord will not be exposed to any claims by
such third parties regardless of any negligence, alleged negligence or other
wrongdoing that is alleged to occur by the Landlord in connection with any
damage to or by the Diesel Equipment.

(j)Maintenance and Repairs and Replacement—The Tenant will at all times maintain
the Diesel Equipment in first-class condition and repair, will ensure that the
Diesel Equipment operates at all times properly and in accordance with all
governmental requirements. The Tenant will provide to the Landlord from time to
time whatever evidence the Landlord reasonably requests to ensure that this
requirement is satisfied. In connection with any Diesel Equipment, the Tenant
will be required to prepare periodic inspections at its cost, at intervals
reasonably specified by the Landlord in connection with all fasteners, hooks,
hardware, metal, flashings, penetrations, core sleeve and other components to
ensure that they are all in first-class condition and to complete promptly any
repairs or remediation or modifications that may be required in connection with
them so as to ensure that the Diesel Equipment, and the Generator Building are
not, as a consequence of the Diesel Equipment in less than first-class
condition.

(k)Costs and Expenses—The Tenant will be responsible for payment to the
Landlord, on demand, all invoices submitted by the Landlord to the Tenant in
respect of administration, costs of operation in connection with the Generator
Building, the lands on which the Generator Building is located, and the common
areas incurred by the Landlord and associated with the installation, operation
and use of the Diesel Equipment. The Tenant will also pay all utilities consumed
or reasonably attributable to the operation of the Diesel Equipment, all taxes
associated with or reasonably allocable to the Diesel Equipment (as determined
by the Landlord), and all costs of altering, relocating, or otherwise adapting
components of the Generator Building or the common areas and facilities
associated with the installation, use and operation of the Diesel Equipment. The
construction and installation costs of the Diesel Equipment and all other work
or supply of equipment or materials in the Licensed Agreement

7

--------------------------------------------------------------------------------

shall be paid by the Tenant within 30 days after receipt of invoices. In the
event the tenant fails to pay such invoice(s) within such period, the Landlord
shall charge interest on any overdue amounts at the rate specified in
Section 2.07 of the Lease.

(l)Fees—In consideration of the License granted to the Tenant under this
Schedule, the Tenant will pay to the Landlord in advance and in equal monthly
instalments, the aggregate of: (i) a fee based on an annual rate of $15.00 per
square foot of the useable area of the Licensed Areas; (ii) Taxes with respect
to the Licensed Areas calculated at 50% of the annual rate per square foot for
Taxes payable with respect to the office premises in the Generator Building; and
(iii) NIL with respect to Occupancy Costs with respect to the Generator
Building. In addition to the foregoing, the Tenant shall pay within 30 Days
after receipt of an invoice from the Landlord one-time amount equal to 10% of
the cost of the installation of the Diesel Equipment, including (but not limited
to) the installation of the diesel engine, feasibility study/studies,
engineering fees, legal fees and construction costs. Such fees will be
considered as Additional Rent under this Lease.

(m)No Property Rights—The Tenant acknowledges that the rights granted under this
Schedule confer no property right, leasehold interest, or easement in connection
with either the Diesel Equipment or the Licensed Areas. The Tenant's rights
under this Schedule are subordinate to the rights of all lenders, mortgagees,
secured creditors, and persons claiming by or through them.

(n)Insurance—The provisions in the Lease pertaining to insurance apply to the
Diesel Equipment, as well as the use, and operation of those Diesel Equipment
and all liabilities associated with the installation, use and operation of the
Diesel Equipment. In recognition of the increased risk to the Landlord
associated with the Diesel Equipment, the Tenant agrees to include the Landlord
as a named insured under those policies, to ensure that the comprehensive
general liability policy of the Tenant is primary, and to ensure that it is
endorsed so as to cover the liability and exposure to which the Landlord is
subject as the result of this Schedule.

(o)Release—The Tenant releases the Landlord in respect of all liability, claims,
loss, damage, and expense which the Tenant might suffer for any reason
whatsoever in connection with damage to, interruption to, or interference with
the Diesel Equipment regardless of any negligence, gross negligence, wilful act,
or other wrongful act which is alleged to or is in fact established to have
taken place on the part of the Landlord.

(p)Indemnity—Notwithstanding the provisions of Article VI of the Lease, the
Tenant hereby indemnifies the Landlord from and against all loss, cost, expense,
claims, and liability arising in any way in connection with the installation,
use, operation or otherwise in connection with the Diesel Equipment, this
Schedule, and from and against all loss, claim, cost, liability expense and
damages which the Landlord might suffer as the result of any breach by the
Tenant of its obligations under this Schedule. This indemnity applies regardless
of any negligence, alleged negligence, gross negligence or other wrongful act
claimed to have taken place or to take place and for which the Landlord might
otherwise have been held responsible.

(q)Expanded Release and Indemnities—Each release, exculpatory clause, and
indemnity provided for in this Schedule in favour of the Landlord is considered
to apply also to the affiliates of the Landlord, the manager of the Generator
Building and their respective officers, directors, employees and contractors as
though each of them was specifically named as a released person or entity or an
indemnified person or entity. For the purpose of enabling each of these persons
and entities to enforce the benefit of the exculpatory clauses, releases and
indemnities

8

--------------------------------------------------------------------------------

provided for in this Schedule the Landlord acts as agent or trustee for the
benefit of those other entities and persons.

4.Environment (a)"Applicable Laws" means statutes, regulations, orders, rules,
notices permits or directives and other requirements of a governmental or
quasi-governmental authority with jurisdiction over any matter.

(b)"Hazardous Substance": means any substance or material whose discharge,
release, use, storage, handling or disposal is regulated, prohibited or
controlled, either generally or specifically, by any governmental authority or
quasi-governmental authority pursuant to or under any Applicable Laws,
including, but not limited to, any contaminant, pollutant, deleterious
substance, or material which may impair the environment, petroleum and other
hydrocarbons and their derivatives and by-products, dangerous substances or
goods, asbestos, gaseous, solid and liquid waste, special waste, toxic
substance, hazardous or toxic chemical, hazardous waste, hazardous material or
hazardous substance, either in fact or as defined in or pursuant to any
Applicable Laws.

(c)Intentionally Deleted.

(d)Unless any Applicable Law provides to the contrary, all wastes (including
waste which is a Hazardous Substance) will be disposed of by the Tenant at its
expense at least once every three (3) months (or more often if the Landlord
requires it) using the Landlord's designated hauler or remover, or if there is
none, using a properly licensed service. If Applicable Laws require the Tenant
to keep waste at the Generator Building for more than three (3) months or the
period required by the Landlord, then the Tenant shall store it at its sole
expense in a manner and in a location specified by the Landlord and which
complies with all Applicable Laws.

(e)The Tenant will comply with all Applicable Laws pertaining to waste disposal
and reduction in connection with the Licensed Areas and the Tenant's conduct of
business. To the extent responsibility in connection with any waste related
matters is imposed by Applicable Laws so as to appear to overlap or duplicate
responsibilities among the Landlord, the Management Company, the Tenant, or any
other party, the Landlord may allocate responsibility to the Tenant in whole or
in part by notice to the Tenant particularizing the responsibilities which the
Tenant will assume.

(f)The Tenant shall, at the Tenant's expense, comply, and cause any other person
acting under its authority or control to comply with all Applicable Laws
(including, but not limited to, obtaining any required permits or similar
authorizations) pertaining to protection, conservation, utilization, impairment
or degradation of the environment (which includes air, land, ground water and
surface water) relating to the Premises or the use of the Licensed Areas and the
Premises by the Tenant or those acting under its authority or control. Without
limiting the generality of the foregoing, the Tenant shall, at the Tenant's
expense, comply with all Applicable Laws regulating the manufacture, use,
storage, transportation and disposal of Hazardous Substances and shall make,
obtain and deliver all reports and studies required by governmental or
quasi-governmental authorities having jurisdiction.

(g)The Tenant shall not authorize, cause or permit any Hazardous Substance to
brought upon, kept or used in or about the Premises or the Generator Building
nor use Licensed Areas or the Premises or permit them to be used to generate,
manufacture or produce Hazardous Substances, unless such Hazardous Substance is
reasonably necessary for the Tenant's permitted use of the Licensed Areas or the
Premises or is used by the Tenant in the normal course of its business as
permitted under this Lease and unless the Hazardous Substance is

9

--------------------------------------------------------------------------------

used, kept, stored, generated, manufactured, produced or disposed of in a manner
that complies with all Applicable Laws. The Tenant will take all proactive and
preventative steps that may be imposed or recommended under any of the
Applicable Laws or that a prudent tenant would take in order to minimize risk
pertaining to Hazardous Substances.

(h)(i) Without relieving the Tenant of any of its obligations under this Lease,
the Tenant shall permit the Landlord, its officers, employees, consultants,
authorized representatives and agents to:


(A)visit and inspect the Licensed Areas and the Tenant's operation of the Diesel
Equipment;

(B)conduct tests and environmental assessments or appraisals;

(C)remove samples from the Licensed Areas;

(D)examine and make abstracts from and copies of any documents or records
relating to the Licensed Areas and the Premises;

(E)interview the Tenant's employees; and

(F)make reasonable enquiries from time to time of any government or governmental
agency in order to determine the Tenant's compliance with Applicable Laws
pertaining to Hazardous Substances and the Tenant covenants and agrees that it
will provide to the Landlord such written authorization as the Landlord may
reasonably require in order to facilitate the obtaining of such information,

all at such reasonable times and intervals as the Landlord may desire.

(ii)If, pursuant to any of the above actions the Landlord determines that the
Tenant is in contravention of subparagraphs (f) and/or (g), the Tenant shall,
immediately after being notified by the Landlord of such contravention, comply
with all Applicable Laws regulating any such Hazardous Substances and reimburse
the Landlord for all costs incurred pursuant to subparagraph (h)(i) above.



(i)If any governmental authority having jurisdiction shall require the clean up
of any Hazardous Substances held, released, spilled, abandoned or placed upon
the Licensed Area and/or the Premises and/or the Generator Building and/or
released into the environment in the course of business being carried on from
the Licensed Area and/or the Premises or as a result of the use or occupancy of
the Licensed Area and/or the Premises and the land thereunder, then the Tenant
shall, at its own expense, prepare all necessary studies, plans and proposals
and submit the same for approval, shall provide all bonds and other security
required by governmental authorities having jurisdiction, and shall carry out
the work required and keep the Landlord fully informed, and shall provide to the
Landlord full information with respect to proposed plans and comply with the
Landlord's reasonable requirements with respect to such plans. The Tenant
further agrees that if the Generator Building or the Landlord is placed in any
material jeopardy by the requirement for any such work, or if the Tenant fails
to promptly carry out the work required, or if in the Landlord's reasonable
opinion the Tenant is not competent to do so, the Landlord may itself undertake
such work or any part thereof on not less than one (1) day's prior written
notice to the Tenant and the Tenant shall pay to the Landlord all costs incurred
by the Landlord in so doing, together with an administration fee of fifteen
percent (15%) of such costs.

(j)In the event of any release or spill of any Hazardous Substance at or from
the Licensed Area and/or the Premises, whether under the circumstances referred
to in subparagraph (i) above, or otherwise, the Tenant shall, upon becoming
aware of such release or spill, immediately

10

--------------------------------------------------------------------------------

notify the Landlord, such notice to include all information known to the Tenant
regarding such release or spill. In addition, where the Tenant, from monitoring
of its inventories, has reason to suspect a potential release or spill the
Tenant will conduct an inspection of the lands on which the Generator Building
is located. Where a written report is obtained relative to such inspections, the
Tenant agrees to provide a copy of same to the Landlord within seven (7) days
after receipt.

(k)The Tenant shall, upon expiration or termination of this Lease or any renewal
thereof, or upon the Tenant vacating a portion of the Licensed Area and/or the
Premises, at the Tenant's sole expense and in accordance with Applicable Laws,
promptly remove all Hazardous Substances generated by the Tenant or brought onto
the Licensed Area and/or the Premises or part thereof vacated by the Tenant or
those acting under its authority or control. For greater certainty, the
foregoing obligation of the Tenant shall include, without limitation, the
responsibility to remove any Hazardous Substances which have as a result of the
operations of the Tenant, or any other person acting under its authority or
control, become affixed to, permeated within or accumulated on or within the
Generator Building. The Tenant shall obtain and provide to the Landlord a copy
of the Tenant's environmental consultant's close-out report or reports with
respect to such removal of Hazardous Substances.

(l)If the Tenant creates or brings to the Generator Building or the Licensed
Areas and/or the Premises any Hazardous Substance or if the Tenant shall cause
there to be any Hazardous Substance at the Generator Building or the Licensed
Areas and/or the Premises then, notwithstanding any rule of law to the contrary
or anything to the contrary contained in this Lease, such Hazardous Substance
shall be and remain the sole and exclusive property of the Tenant and shall not
become the property of the Landlord notwithstanding the degree of affixation to
the Licensed Areas and/or the Premises or the Generator Building of the
Hazardous Substance or the goods containing the Hazardous Substance, and
notwithstanding the expiry or earlier termination of this Lease.

(m)The Tenant shall indemnify and hold the Landlord harmless at all times from
and against any and all claims, losses, damages, penalties, fines, costs, fees
and expenses (including legal counsel's and consultant's fees and expenses)
resulting from (a) any breach of or non-compliance with the provisions of
subparagraphs (c) through (l) by the Tenant, and (b) any legal or administrative
action commenced by, or claim made or order or environmental notice from, any
third party, including, without limitation, any governmental authority, to or
against the Landlord and pursuant to or under any Applicable Laws or concerning
a release or alleged release of Hazardous Substances at the Licensed Areas
and/or the Premises, and related to or as a result of the operations of the
Tenant or those acting under its authority or control at the Licensed Areas
and/or the Premises. The indemnification provided for in this subparagraph
(m) shall survive the termination or expiration of this Lease or any renewal
thereof.

11

--------------------------------------------------------------------------------




FLOOR PLAN


12

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.12



LEASE AMENDING AGREEMENT
YCC LIMITED and LONDON LIFE INSURANCE COMPANY (collectively the "Landlord")
LOYALTY MANAGEMENT GROUP CANADA INC. (the "Tenant")

WHEREAS



SCHEDULE "B-4" FLOOR PLAN OF THE SECOND ADDITIONAL PREMISES
LEASE AMENDING AGREEMENT
SCHEDULE "B-5" [FLOOR PLAN]
LEASE AMENDING AGREEMENT
SCHEDULE "F" DIESEL GENERATOR
FLOOR PLAN
